 


110 HR 1125 IH: Freedom to Fly Act of 2007
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1125 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Hayes (for himself, Mr. Mica, Ms. Corrine Brown of Florida, Mr. Cramer, Mr. Butterfield, Mr. McCotter, Mr. Cuellar, Mr. McIntyre, Mr. McCaul of Texas, Ms. Carson, and Mr. Watt) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To modify the age-60 retirement standard for certain pilots and, for other purposes. 
 
 
1.Short titleThis Act may be cited as the Freedom to Fly Act of 2007. 
2.Modification of FAA’s age-60 retirement standard 
(a)In generalA pilot who has attained 60 years of age may serve as a pilot of an aircraft operated by an air carrier engaged in operations under part 121 of title 14, Code of Federal Regulations, until attaining 65 years of age only if the pilot serves— 
(1)as a required pilot in multi-crew aircraft operations; and 
(2)with another pilot serving as a required pilot in such multi-crew aircraft operations who has not yet attained 60 years of age. 
(b)Sunset of age-60 retirement rule 
(1)In generalOn and after the effective date described in subsection (e), section 121.383(c) of title 14, Code of Federal Regulations shall have no further force or effect. 
(2)RegulationsNot later than 30 days after the effective date described in subsection (e), the Secretary of Transportation shall take such action as may be necessary to implement paragraph (1) and to modify the regulations relating to pilot privileges by reason of age. 
(c)ApplicabilityThe provisions of subsection (a) shall not provide a basis for a claim of seniority under any labor agreement in effect between a recognized bargaining unit for pilots and an air carrier engaged in operations under part 121 of title 14, Code of Federal Regulations, that is made by a person who was a pilot and who attained 60 years of age before the effective date described in subsection (e) and is seeking a position as a pilot with such air carrier following that person’s termination or cessation of employment or promotion or transfer to another position with such air carrier pursuant to section 121.383(c) of title 14, Code of Federal Regulations, as in effect on the day before the effective date described in subsection (e). 
(d)GAO report after modification of age-60 retirment standardNot later than 24 months after the effective date described in subsection (e), the Comptroller General of the United States shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives concerning the effect on aviation safety, if any, of the modification of the age standard contained in subsection (a). 
(e)Effective dateThis Act shall take effect on the date that is 30 days after the date of the enactment of this Act. 
 
